Citation Nr: 9929995	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-17 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to an increased rating for loss of erectile 
power, currently assigned a 20 percent evaluation.

3.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 1993 and September 1994.  Additional issues involving 
herbicide exposure were withdrawn by the veteran in August 
1996.  Further, there are no pending appeals of record 
concerning issues involving service connection for knee 
disabilities, raised during the course of appellate 
proceedings on the issues currently developed for appellate 
consideration.   


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
inservice prostate disorder and any current prostate 
disorder.  

2.  There is no competent evidence of a nexus between 
service-connected deformity of the penis with loss of 
erectile power, and any current prostate disorder.  

3.  The veteran is currently in receipt of the maximum 
schedular evaluation for deformity of the penis with loss of 
erectile power.

4.  The penis is intact, and there is no voiding dysfunction 
or other disability of the penis, other than the deformity 
and loss of erectile power.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for service-connection for a prostate disorder, on 
either a direct or secondary basis.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The veteran has not presented evidence of a well-grounded 
claim for an evaluation in excess of 20 percent for deformity 
of the penis with loss of erectile power.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for a prostate disorder

This issue has been developed on the basis of direct service 
connection, and as secondary to the service-connected loss of 
erectile power.  As a threshold matter, for both of these 
theories, it must be determined whether the veteran has met 
his initial obligation of submitting evidence of a well-
grounded claim; that is, one which is plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If a 
claim is not well-grounded, there is no duty to assist; 
indeed, VA cannot assist, the appellant in any further 
development of his claim.  Morton v. West, 12 Vet.App. 477 
(1999).

1.  Direct service connection

In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Maxson v. West, 12 Vet.App. 453 
(1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

In this case, it is unclear whether the veteran has met the 
first element, medical evidence of current disability.  In 
this regard, the veteran had an elevated PSA in April 1992, 
and underwent a biopsy of the prostate in May 1992 which was 
negative for malignancy; however, the evidence does not show 
whether a non-malignant prostate disorder was present.  
However, because there is no nexus to service shown, 
establishing this element alone would not well ground the 
veteran's claim.  See Cohen v. Brown, 10 Vet. App. 128, 136 
(1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Regarding the second element, inservice incurrence, on an 
evaluation for priapism in April 1970, the veteran indicated 
that he had been treated for urethro-prostatitis in service, 
in November 1969.  However, examination in April 1970 noted 
the prostate to be smooth, non-tender and benign, and no 
prostatic disorder was diagnosed.  Moreover, the veteran is 
not competent to relate that he had "prostatitis" in 
service, which is a medical diagnosis, requiring medical 
expertise.  See Cohen.  He is, nevertheless, competent to 
relate his symptoms, and at the time of the separation in 
September 1969, the veteran reported a history of chronic, 
intermittent painful urination for 15 years.  However, this 
statement did not indicate service onset, or increase in 
severity during service.  On an insurance application filed 
in December 1969, the veteran related that he had been 
treated for a kidney condition from March to November of 
1969.  In July 1970, he reported a history of urinary 
infections, for which he had been evaluated in November 1969.  
These variations illustrate the rationale behind limiting the 
veteran's testimony to observable conditions, rather than 
medical diagnoses.  The service medical records themselves, 
during the veteran's hospitalization from March 1969 until 
his discharge in November 1969, do not contain actual records 
of treatment for a prostate disorder.  

The Board also notes that the veteran had combat service.  
However, it is neither contended nor otherwise shown by the 
evidence that the veteran developed a prostate condition, or 
any symptoms which could be diagnosed as a prostate 
condition, while in combat; consequently, 38 U.S.C.A. 
§ 1154(b) is not for application.  See Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  Hence, there is no competent 
evidence of a prostate disorder in service.

Moreover, even if the veteran's April 1970 statement 
regarding prostatitis in service was considered to be 
competent evidence of service incurrence, there is no nexus 
between service and a current claimed prostate disorder.  In 
this regard, the prostate was normal on examination in April 
1970.  Although chronic prostatitis was diagnosed in June 
1975, there was no connection made to service, and the 
diagnosis was based on a very soft prostate, which was not 
present in April 1970, as well as complaints of burning on 
urination.  Moreover, on a VA examination in May 1980, the 
veteran had no urinary complaints.  Further, the veteran has 
not contended that he has had the symptoms continuously since 
service.  Consequently, there is no competent evidence of a 
nexus between any inservice prostate disorder which may have 
been present, and any current prostate disorder which may be 
present.  Accordingly, the veteran has not submitted a well-
grounded claim for service connection for a prostate disorder 
on a direct basis.  Cohen, Caluza. 

2.  Secondary to service-connected erectile dysfunction

The veteran's primary contention is that he developed a 
prostate disorder secondary to his service-connected erectile 
dysfunction.  A well-grounded claim for service connection on 
a secondary basis requires competent evidence, generally 
medical, of current disability, and of a nexus between 
current disability and a service-connected disability.  
Reiber v. Brown, 7 Vet.App. 513 (1995).  In this case, even 
assuming the presence of a current disability, there is no 
competent evidence causally relating the service-connected 
disability to a prostate disorder.  In this regard, medical 
evidence is required to provide a nexus between a current 
prostate disorder and the service-connected erectile 
dysfunction; the veteran's statements alone are not 
sufficient.  Reiber.  

Consequently, in the absence of competent evidence of a 
nexus, either to service or to a service-connected 
disability, the claim is not well-grounded, and VA is 
prohibited from assisting the appellant in the development of 
his claim.  Morton, supra.  

Increased rating-Loss of erectile power

The veteran is service-connected for loss of erectile power, 
secondary to surgery to correct priapism in April 1970.  
Since that time, the veteran has had numerous penile 
implants, which the veteran feels have been less than 
completely satisfactory.  He has a deformity of the penis.  
However, the veteran is currently in receipt of a 20 percent 
evaluation, which is the highest schedular evaluation 
provided for deformity of the penis, with loss of erectile 
power.  38 C.F.R. Part 4, Code 7522 (1998).  Additionally, 
there is no other diagnostic code which would more accurately 
reflect the disability.  In this regard, the evidence does 
not indicate any voiding dysfunction that has been attributed 
to the penile disorder, and the penis is intact.  See 
38 C.F.R. §§ 4.115a, 4.115b (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court") has established that when a 
claimant is seeking an increased evaluation, the claim is 
well grounded as long as the rating schedule provides for a 
higher evaluation.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although Shipwash is applied to initial rating cases 
the same analysis is applicable to a subsequent claim for an 
increased evaluation.  AB v. Brown, 6 Vet. App. 35, 38 
(1993), stands for the proposition that there is controversy 
where less than the maximum is awarded.  Here, the appellant 
is at the maximum schedular evaluation for deformity of the 
penis, with loss of erectile power; consequently, his claim 
is not well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), and must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Finally, preliminary review of the record does not reveal 
that the RO expressly considered referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for a prostate disorder is denied.

An evaluation in excess of 20 percent for loss of erectile 
power is denied.


REMAND

Concerning the issue of entitlement to special monthly 
compensation based on the loss of use of a creative organ, in 
the previous remand, the RO was directed to provide the 
veteran an examination, and to obtain all pertinent treatment 
records.  However, although the veteran was afforded two 
examinations, whether he has loss of use of a creative organ 
remains unclear.  In this regard, the April 1997 examination 
noted that he did not have sufficient rigidity; however, 
whether this resulted in actual loss of use of the organ, or 
was simply not as rigid as the veteran would like, is not 
clear.  The second examination, in June 1968, he stated that 
he did not have ejaculations, but that he still had orgasms.  
This matter must be clarified.  

Further, the outpatient treatment records were not obtained.  
The Court has found that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).  Moreover, the evidence of record does not provide an 
adequate basis on which to determine whether the veteran has 
loss of use of a creative organ.  Additionally, the appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  Records of the veteran's treatment, 
both outpatient and inpatient, for his 
erectile dysfunction from September 1995 
to the present should be obtained from the 
appropriate VA facility(ies), and 
associated with the claims folder.  

2.  Thereafter, he should be scheduled for 
a VA examination to determine whether he 
has loss of use of the penis, as a 
creative organ.  The examination should 
include objective findings, not limited to 
the veteran's statements, regarding 
whether he is able to penetrate, with the 
use of a penile prosthesis, and whether he 
is able to ejaculate.  Any apparent 
inconsistencies, such as the veteran's 
statement that he does not ejaculate, but 
reaches orgasm, should be explained.  If 
the veteran is unable to penetrate or 
ejaculate, the connection, if any, between 
either of those dysfunctions and his 
service-connected deformity of the penis 
with loss of erectile power, status post 
surgery for priapism, should be explained 
in detail.  The claims folder must be 
available to the examiner prior to the 
examination.  

3.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
must be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
again remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals







